Exhibit 10.2

 




THIRD AMENDMENT TO FORBEARANCE AGREEMENT




 




This Third Amendment to Forbearance Agreement (this “Amendment”), dated as of
June 7, 2013, is entered into by and among Interactive Network, Inc., a Nevada
corporation (“Interactive”) and FriendFinder Networks Inc., a Nevada corporation
(“FFN” and, collectively with Interactive, the “Issuers”), each of the
undersigned entities listed as guarantors (collectively, the “Guarantors”) and
each of the undersigned holders of the Notes (collectively, together with any
other holder of Notes who agrees to be bound by the Agreement, the “Forbearing
Holders”).




WHEREAS, the Issuers, the Guarantors and U.S. Bank National Association, as
Trustee (the “Trustee”), have entered into that certain Indenture (as amended,
modified or supplemented prior to the date hereof, the “Indenture”), dated as of
October 27, 2010, in respect of the Issuers’ Cash Pay Secured Notes due 2013
(the “Notes”);




WHEREAS, on November 5, 2012, February 4, 2013 and March 31, 2013, respectively,
the Issuers, based upon Excess Cash Flow of the Issuers and their Subsidiaries
for the quarterly periods ending September 30, 2012, December 31, 2012 and March
31, 2013, respectively, were obligated to prepay a portion of the Notes, plus
any accrued and unpaid interest thereon, pursuant to the Indenture and the Notes
(the payment of the amount of such prepayment with interest on such date, the
“Third Quarter 2012, Fourth Quarter 2012 and First Quarter 2013 Excess Cash Flow
Prepayments”), and the failure to make the Third Quarter 2012, Fourth Quarter
2012 and First Quarter 2013 Excess Cash Flow Prepayments within 10 calendar days
of the date when due constituted an Event of Default under the Indenture (the
“Third Quarter 2012, Fourth Quarter 2012 and First Quarter 2013 Excess Cash Flow
Prepayment Defaults”);




WHEREAS, the Forbearing Holders granted the Issuers’ and the Guarantors’ request
to forbear from exercising certain of their rights and remedies under the
Indenture and from directing the Trustee to exercise such rights and remedies on
the Forbearing Holders’ behalf resulting from the Third Quarter 2012, Fourth
Quarter 2012 and First Quarter 2013 Excess Cash Flow Prepayment Defaults by
entering into that certain Forbearance Agreement on or about November 5, 2012
(the “Agreement”), that certain First Amendment to Forbearance Agreement, dated
February 4, 2013 (the “First Amendment”), and that certain Second Amendment to
Forbearance Agreement, dated May 6, 2013 (the “Second Amendment”) (collectively,
the Agreement as amended by the First Amendment and the Second Amendment, the
“Amended Agreement”);




WHEREAS, the Issuers and the Guarantors have requested that the Forbearing
Holders amend the Amended Agreement in order to forbear from exercising certain
of their rights and remedies under the Indenture and from directing the Trustee
to exercise such rights and remedies on the Forbearing Holders’ behalf resulting
from the Excess Cash Flow Prepayment Defaults; and




WHEREAS, the Forbearing Holders are willing to grant the Issuers' and the
Guarantors’ request to amend the Amended Agreement in order to forbear as
described herein on the terms and subject to the conditions contained herein.

 

 
 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Definitions. Capitalized terms used but not defined in this
Amendment, have the meanings ascribed to such terms in the Amended Agreement.

 

2.             Amendments to the Amended Agreement.

 

(a)     The definition of “Excess Cash Flow Prepayment” for purposes of the
Amended Agreement, as amended by this Amendment, is hereby amended and restated
to mean “collectively, the Third Quarter 2012, Fourth Quarter 2012 and First
Quarter 2013 Excess Cash Flow Prepayments”.

 

(b)     The definition of “Excess Cash Flow Prepayment Default” for purposes of
the Amended Agreement, as amended by this Amendment, is hereby amended and
restated to mean “collectively, the Third Quarter 2012, Fourth Quarter 2012 and
First Quarter 2013 Excess Cash Flow Prepayment Defaults”.

 

(c)     The definition of “Forbearance Termination Event” contained in Section 1
of the Amended Agreement is hereby amended to delete the reference to “June 7,
2013” and replace it with “July 1, 2013”.

 

(d)     Section 1 of the Amended Agreement is hereby amended to add the
following definitions:

 

“Third Amendment” means the Third Amendment to Forbearance Agreement, dated June
7, 2013, by and among the Issuers, the Guarantors and the Forbearing Holders.

 

3.             Conditions to Effectiveness.

 


This Amendment shall become effective on the date on which the following
conditions precedent shall have been satisfied by the applicable parties or
waived by the Forbearing Holders (the “Effective Date”):




(a)     each Forbearing Holder shall have executed and delivered to the Issuers
a counterpart of this Amendment and shall have received a list of all the
Forbearing Holders;




(b)     each Forbearing Holder shall have received a duly executed counterpart
of this Amendment from the Issuers and each Guarantor listed on the signature
pages hereto; and




(c)     on the Effective Date and upon giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing, subject to the Third
Quarter 2012, Fourth Quarter 2012 and First Quarter 2013 Excess Cash Flow
Prepayment Defaults.

 

 
2 

--------------------------------------------------------------------------------

 

 

4.             Representations and Warranties of Issuers and Guarantors.

 

(a)     This Amendment has been duly executed and delivered by each Issuer and
each Guarantor, and each of this Amendment and the Amended Agreement constitute
its legal, valid and binding obligations, enforceable in accordance with its
terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and principles of equity.

 

(b)     After giving effect to this Amendment, the representations and
warranties of the Issuers and the Guarantors contained in Section 4(a) of the
Amended Agreement are true and correct in all material respects on and as of the
date hereof.

 

(c)     After giving effect to this Amendment, each Issuer and each Guarantor
reaffirms all covenants and agreements contained in Section 4 of the Amended
Agreement.

 

(d)     After giving effect to this Amendment, no Default or Event of Default
other than the Third Quarter 2012, Fourth Quarter 2012 and First Quarter 2013
Excess Cash Flow Prepayment Defaults shall have occurred and be continuing.

 

5.             Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Photocopies, facsimiles, and electronic
scans of original signatures shall have the same force and effect as the
original signatures.

 

6.             Full Force and Effect. Except as expressly provided in this
Amendment, the Amended Agreement is not otherwise modified and the Amended
Agreement, the Indenture, the Notes, the Security Documents and each of the
other agreements related thereto remain unchanged, in full force and effect and
are hereby ratified and confirmed. Upon the effectiveness of this Amendment, on
and after the date hereof, each reference in the Amended Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Amended Agreement giving effect hereto. Except as
expressly provided above, the execution, delivery and effectiveness of this
Amendment shall neither operate as a waiver of any right, power or remedy of any
Forbearing Holder or the Trustee, nor constitute an amendment or waiver of any
provision of the Amended Agreement, the Indenture, the Notes, the Security
Documents or any of the other agreements related thereto.

 

7.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

 
3

--------------------------------------------------------------------------------

 

 

8.             Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[signature pages to follow]


 

 
4 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed, sealed and delivered, as applicable, on the day and year first above
written.

 

   

ISSUERS:




INTERACTIVE NETWORK, INC., a Nevada corporation

 

By:                                                                                                         

Name: Ezra Shashoua
Title: Chief Financial Officer

 

 

 

FRIENDFINDER NETWORKS INC., a Nevada corporation

 

By:                                                                                                    

Name: Ezra Shashoua
Title: Chief Financial Officer

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTORS:

 

 

GENERAL MEDIA ART HOLDING, INC.

GENERAL MEDIA COMMUNICATIONS, INC.

GENERAL MEDIA ENTERTAINMENT, INC.

GMCI INTERNET OPERATIONS, INC.

GMI ON-LINE VENTURES, LTD.

PENTHOUSE IMAGES ACQUISITIONS, LTD.

WEST COAST FACILITIES INC.

PMGI HOLDINGS INC.

PURE ENTERTAINMENT TELECOMMUNICATIONS, INC.

PENTHOUSE DIGITAL MEDIA PRODUCTIONS INC.

VIDEO BLISS, INC.

DANNI ASHE, INC.

SNAPSHOT PRODUCTIONS, LLC

VARIOUS, INC.

 

 

By:                                                                                                   

Name: Ezra Shashoua
Title: Chief Financial Officer

 

 

TAN DOOR MEDIA INC. 

FIERCE WOMBAT GAMES INC. (f/k/a BIG EGO GAMES INC.)

NAFT NEWS CORPORATION

PLAYTIME GAMING INC.

 

 

By:                                                                                                   

Name: Ezra Shashoua
Title: Treasurer

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARGUS PAYMENTS INC.

BLUE HEN GROUP INC.

FRIENDFINDER VENTURES INC.

XVHUB GROUP INC. (f/k/a GIANT SWALLOWTAIL INC.)

PERFECTMATCH INC. (f/k/a GOLDENROD SPEAR INC.)

MAGNOLIA BLOSSOM INC.

GLOBAL ALPHABET, INC.
SHARKFISH, INC.
TRAFFIC CAT, INC.
BIG ISLAND TECHNOLOGY GROUP, INC.
FASTCUPID, INC.
MEDLEY.COM INCORPORATED
PPM TECHNOLOGY GROUP, INC.
FRIENDFINDER CALIFORNIA INC.

STREAMRAY INC.

CONFIRM ID, INC.
FRNK TECHNOLOGY GROUP
TRANSBLOOM, INC.

STREAMRAY STUDIOS INC.

 

 

By:                                                                                                   

Name: Ezra Shashoua
Title: Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 

 




FORBEARING HOLDERS:

 

 

__________________________________________

 

By:_______________________________________

 

Name: _____________________________________

 

Title: ______________________________________